Citation Nr: 0813578	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-33 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 26, 1966 to 
November 30, 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the St. 
Louis, Missouri Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  However, this presumption is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

According to his service medical records, a February 1965 
medical examination shows that the veteran had bilateral 
hearing loss for VA purposes prior to his entrance into 
military service.  See 38 C.F.R. § 3.385.  The service 
medical records are otherwise negative for any complaints or 
evidence of bilateral hearing loss.  A separation examination 
is not of record for the veteran.  The claims file does not 
contain any medical evidence (either VA or private) from the 
time after his discharge from active service to the present 
day.

The veteran contends that, as a police officer in the Air 
Force, he was exposed to extremely loud jet engine noise from 
KC-135 and B-52 aircraft while stationed for approximately 
five months at Columbus Air Force Base in Columbus, 
Mississippi.  See VA Form 21-4138 dated July 16, 2006; see 
also Notice of Disagreement dated October 28, 2006; see also 
Travel Board Hearing Transcript at page 3.  At his March 2008 
Travel Board hearing, the veteran testified that his military 
duties involved guarding aircraft in the "high alert area," 
and that he usually worked in very close proximity (50 to 75 
yards) to the aircraft.  See Travel Board Hearing Transcript 
at page 4.

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines that 
such measures are necessary to decide the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  In view of the 
evidence above, a VA medical examination and nexus opinion 
are warranted in order to fully and fairly evaluate the 
veteran's claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for bilateral 
hearing loss at any time since his 
discharge from active service on November 
30, 1966.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

2.  The RO should obtain the veteran's 
service personnel records or unit 
histories in order to verify the nature, 
location, and duration of the veteran's 
service at Columbus Air Force Base in 
Columbus, Mississippi.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
a VA audiological examination to 
determine the nature, extent, and 
etiology of his bilateral hearing loss.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran have bilateral 
hearing loss?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has bilateral hearing loss, is 
it as least as likely as not (50 
percent or more) that such disorder is 
related to, or was aggravated during, 
his period of active service from May 
26, 1966 to November 30, 1966?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss on the merits.  If 
any determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.








The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



